Exhibit 10.73
Amendment No. 1 to Management Agreement (Edgarized)
EXECUTION VERSION




251356096v.1
AMENDMENT NO. 1 TO
MANAGEMENT AGREEMENT
This Amendment No. 1 to Management Agreement, dated as of November 21, 2019
(this “Amendment”) is entered into by and among IHOP FUNDING LLC, a Delaware
limited liability company, and APPLEBEE’S FUNDING LLC, a Delaware limited
liability company (each, a “Co-Issuer” and together with their respective
successors and assigns, the “Co-Issuers”), IHOP SPV GUARANTOR LLC, a Delaware
limited liability company, and APPLEBEE’S SPV GUARANTOR LLC, a Delaware limited
liability company, IHOP RESTAURANTS LLC, a Delaware limited liability company,
IHOP FRANCHISOR LLC, a Delaware limited liability company, IHOP PROPERTY LLC, a
Delaware limited liability company, IHOP LEASING LLC, a Delaware limited
liability company, APPLEBEE’S RESTAURANTS LLC, a Delaware limited liability
company and APPLEBEE’S FRANCHISOR LLC, a Delaware limited liability company,
DINE BRANDS GLOBAL, INC., a Delaware corporation, as Manager, and APPLEBEE’S
SERVICES, INC. and INTERNATIONAL HOUSE OF PANCAKES, LLC, as Sub-managers and
consented to by FTI CONSULTING, INC., as Back-Up Manager.
RECITALS:
WHEREAS, the parties hereto, have entered into that certain Management
Agreement, dated as of September 30, 2014 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Management
Agreement”), with Citibank, N.A., a national banking association, not in its
individual capacity but solely as the indenture trustee (together with its
successor and assigns, the “Trustee”) and consented to by FTI Consulting, Inc.,
as Back-Up Manager and Midland Loan Services, a division of PNC Bank, National
Association, as Control Party and as Servicer.
WHEREAS, pursuant to Section 8.3 of the Existing Management Agreement, the
Existing Management Agreement may be amended form time to time without the
consent of the Trustee or the Control Party in order to correct any provision in
the Existing Management Agreement that may be inconsistent with the terms of any
offering memorandum;
WHEREAS, the Co-Issuers have requested that the parties hereto agree to amend
the Existing Management Agreement to correct a provision that is inconsistent
with the terms of the Offering Memorandum, dated as of May 28, 2019, relating to
the Series 2019-1 Class A-2-I Notes and the Series 2019-1 Class A-2-II Notes;
WHEREAS, subject to the terms and conditions set forth in this Amendment, the
parties hereto are willing to amend the Existing Management Agreement as
provided herein.
NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
AGREEMENT:
SECTION 1.
DEFINED TERMS.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings attributed to such terms in the Existing Management Agreement.
SECTION 2.
AMENDMENT.



Section 5.5 of the Management Agreement is hereby amended to replace the
reference to “$50,000,000” therein with a reference to “$75,000,000” and to
replace the reference therein to “6.50x” with a reference to “7.00x,” in each
case as reflected in the marked copy of such Section 5.5 of the Management
Agreement set out below:


Section 5.5    Specified Non-Securitization Debt Cap. Following the Closing
Date, Dine Brands Global has not and shall not permit the other
Non-Securitization Entities to incur any additional Indebtedness for borrowed
money (“Specified Non-Securitization Debt”) if, after giving effect to such
incurrence (and any repayment of Specified Non-Securitization Debt on such
date), such incurrence would cause the aggregate outstanding principal amount of
the Specified Non-Securitization Debt of the Non-Securitization Entities as of
such date to exceed $75,000,000 (the “Specified Non-Securitization Debt Cap”);
provided that the Specified Non-Securitization Debt Cap shall not be applicable
to Specified Non-Securitization Debt that is (i) issued or incurred to refinance
the Notes in whole, (ii) in excess of the Specified Non-Securitization Debt Cap
if (a) the creditors (excluding (x) any creditor with respect to an aggregate
amount of outstanding Indebtedness less than $100,000 and (y) any Indebtedness
incurred by any Person prior to such Person becoming an Affiliate of a
Non-Securitization Entity) under and with respect to such Indebtedness execute a
non-disturbance agreement with the Trustee, as directed by the Manager and in a
form reasonably satisfactory to the Servicer and the Trustee, that acknowledges
the terms of the Securitization Transactions including the bankruptcy remote
status of the Securitization Entities and their assets and (b) after giving pro
forma effect to the incurrence of such Indebtedness (and any repayment of
existing Indebtedness and any related acquisition or other transaction occurring
prior to or substantially concurrently with the incurrence of such
Indebtedness), the Dine Brands Leverage Ratio is less than or equal to 7.00x,
(iii) considered Indebtedness due solely to a change in accounting rules that
takes effect subsequent to the Closing Date but that was not considered
Indebtedness prior to such date, (iv) in respect of any obligation of any
Non-Securitization Entity to reimburse the Co-Issuers for any draws under any
one or more Letters of Credit, (v) in respect of intercompany notes among
Non-Securitization Entities, (vi) in respect of intercompany notes owing by any
Non-Securitization Entity to a Securitization Entity, or (vii) with respect to a
Letter of Credit that is 100% collateralized.
SECTION 3.
EFFECT ON THE EXISTING MANAGEMENT AGREEMENT AND OTHER TRANSACTION DOCUMENTS.



This Amendment constitutes a Transaction Document for all purposes of, or in
connection with, the Existing Management Agreement and the other Transaction
Documents. Except as expressly set forth herein, all of the terms, conditions
and covenants of the Existing Management Agreement and the other Transaction
Documents shall remain unaltered and in full force and effect and shall be
binding upon the parties hereto in all respects and are hereby ratified and
confirmed. Each reference in the Existing Management Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import referring to
the Existing Management Agreement, and each reference in the other Transaction
Documents to the “Management Agreement,” “thereunder,” “thereof” or words of
like import referring to the Existing Management Agreement shall mean and be a
reference to the Existing Management Agreement as modified by this Amendment.
SECTION 4.    EXECUTION IN COUNTERPARTS.
This Amendment may be executed by the parties hereto in several counterparts
(including by facsimile or other electronic means of communication), each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute but one and the same agreement.
SECTION 5.
HEADINGS.

Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purposes.
SECTION 6.
ENTIRE AGREEMENT.

This Amendment, together with the Existing Management Agreement, the Indenture
and the other Transaction Documents and the Managed Documents constitute the
entire agreement and understanding among the parties with respect to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement, the Indenture, the other
Transaction Documents and the Managed Documents.
SECTION 7.
MISCELLANEOUS.

The provisions contained in Section 8.4 (Governing Law), Section 8.9 (Limited
Recourse), Section 8.10 (Binding Effect; Assignment; Third Party Beneficiaries)
and Section 8.15 (Waiver of Jury Trial; Jurisdiction; Consent to Service of
Process) of the Existing Management Agreement are incorporated herein by this
reference, mutatis mutandis.


[SIGNATURE PAGES FOLLOW]





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.


DINE BRANDS GLOBAL, INC., as Manager


By: /s/ Thomas H. Song
Name: Thomas H. Song
Title: Chief Financial Officer




IHOP FUNDING LLC, as Co-Issuer


By: /s/ Thomas H. Song
Name: Thomas H. Song
Title: Chief Financial Officer




APPLEBEE’S FUNDING LLC, as Co-Issuer


By: /s/ Thomas H. Song
Name: Thomas H. Song
Title: Chief Financial Officer




IHOP SPV GUARANTOR LLC, as a Securitization Entity


By: /s/ Thomas H. Song
Name: Thomas H. Song
Title: Chief Financial Officer
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


APPLEBEE’S SPV GUARANTOR LLC, as a Securitization Entity

By:    /s/ Thomas H. Song
    Name: Thomas H. Song
    Title: Chief Financial Officer
IHOP RESTAURANTS LLC, as a Securitization Entity

By:    /s/ Thomas H. Song
    Name: Thomas H. Song
    Title: Chief Financial Officer
IHOP FRANCHISOR LLC, as a Securitization Entity

By:    /s/ Thomas H. Song
    Name: Thomas H. Song
    Title: Chief Financial Officer
IHOP PROPERTY LLC, as a Securitization Entity

By:    /s/ Thomas H. Song
    Name: Thomas H. Song
    Title: Chief Financial Officer
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




IHOP LEASING LLC, as a Securitization Entity
By:    /s/ Thomas H. Song
    Name: Thomas H. Song
    Title: Chief Financial Officer
APPLEBEE’S RESTAURANTS LLC, as a Securitization Entity
By:    /s/ Thomas H. Song
    Name: Thomas H. Song
    Title: Chief Financial Officer
APPLEBEE’S FRANCHISOR LLC, as a Securitization Entity

By:    /s/ Thomas H. Song
    Name: Thomas H. Song
    Title: Chief Financial Officer
INTERNATIONAL HOUSE OF PANCAKES, LLC, as a Sub-manager
By:    /s/ Thomas H. Song
    Name: Thomas H. Song
    Title: Chief Financial Officer
APPLEBEE’S SERVICES INC., as a Sub-manager
By:    /s/ Thomas H. Song
    Name: Thomas H. Song
    Title: Chief Financial Officer
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


CONSENT OF BACK-UP MANAGER:


FTI Consulting, Inc., as Back-Up Manager, hereby consents to the execution and
delivery of this Amendment by the parties hereto.


FTI CONSULTING, INC., as Back-Up Manager


By: /s/ Robert J. Darefsky
Name: Robert J. Darefsky    
Title: Senior Managing Director


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





